Title: To James Madison from William Harris Crawford, 24 September 1816
From: Crawford, William Harris
To: Madison, James


        
          Dear Sir,
          War Department 24th Sept 1814 [1816]
        
        The law of the last session for the relief of the intruders upon the public land, embraced the whole of the United States. All persons settled upon the public lands on the 1st day of Feby. 1816, were protected in their intrusion, provided they entered their claims by the first day of this month, with the register of the land office, or such other person as should be charged with that duty by the President. The military officers & marshals, were therefore directed to suspend the execution of the proclamation, until further orders. The time within which claims might be entered, has now expired, & it is probable that the reports of the registers & other persons, charged with the execution of the act, in relation to entries, will be made in the whole of this month. This department has not been informed of any proceedings under the act. Altho the act protects only those who had intended before the first day of Feby last, on the presumption, as it is supposed, that they were ignorant not only of the existence of the proclamation, but of the law itself, & protects even those but one year from its date, I think the policy of Congress, at least in relation to the lands now in the hands of the government, sufficiently manifest, to render it questionable, whether any further efforts should be made to remove those who are unprotected by the law.
        The law itself expires on the 25th of March next, shortly after which, it is expected, the lands in the Southern section of the purchase, will be ready for sale. In the Territory North West of the Territory some of the public lands on which intrusions had been committed, are already in the market. The attempt to execute the law, altho, rendered ineffectual by the interference of Congress, has at least remedied one of the evils most sensibly felt, in the Southern section of the Union. It has put an end to combinations, to prevent the exploring of the country, & if the sales are held at a distance from the lands, menaces and combinations to prevent competition in the sale of the land, will also be avoided.
        Considering all these Circumstances, & the probability of another interference by the legislature, if the attempt to remove those not protected by the law, should be made, I think it extremely doubtful, whether sound policy does not require an acquiescence on the part of the Executive, in the intrusions already committed. Another legislative act in favor of them, would inevitably determine the policy of the government in relation to offences of this nature. After an act of this Kind, it would be in vain, that the executive would attempt to enforce the execution [of] the act of 1806.
        If the treaty now pending in the Chickasaw nation, should terminate in the cession of lands not already supposed to have been ceded, prompt &

decided measures to prevent settlement, & to remove intruders as fast as they should settle, would be the best mode of bringing the people to a habitual respect for the law of 1806.
        Whatever your decision shall be, measures shall be promptly taken for its execution.
        Mr Hall has been answered, according to the views which you have taken of his application. I have the honor to be your most obt. & very humbe Sevt.
        
          Wm H Crawford
        
      